DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 Apr. 2021 has been entered.


Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 recites “the device fitting,;”, where the comma should be deleted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 8, claim 1 recites “an air inlet fitting having … the terminal angled profile facing downstream of flow of the liquid” and claim 8 recites “wherein the terminal angled profile of the air inlet fitting faces a downstream direction with respect to flow of the liquid through the device fitting”. The claim 8 limitation does not further limit the claim 1 limitation.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Onizuka et al. US 6,896,851 (hereafter Onizuka) and further in view of Kenreck et al. US 2016/0263537 (hereafter Kenreck) and Von Berg et al. US 5,403,522 (hereafter Berg).

Regarding claim 1, Onizuka teaches an aerating and liquid agitating device (Figs 1 and 3), the device comprising:
a device fitting (labelled below in shaded region) having an ingress end (end receiving liquid 11 in Fig 1) configured to be coupled to a liquid pump (53 in Fig 15), an egress end (end disposed in tower 1 in Fig 1) and an opening (opening accommodating pipe 4) between the ingress end and the egress end, the device fitting configured to accommodate flow of a liquid (11) from the ingress end to the egress end, the device fitting having a sidewall (wall of pipe 3) forming a uniformly straight linear flow path for the liquid from the ingress end to the egress end (as shown in Figs 1 and 3); and
an air inlet fitting (4) having an inlet fitting wall (wall of pipe 4) extending through the opening in the device fitting and a terminal wall end (end of 4a in Figs 3) terminating inside the device fitting (col 7 lines 28-37), the inlet fitting wall having a straight linear shape to the terminal wall end (as shown in Figs 1 and 3), and the terminal portion facing downstream of flow of the liquid (as shown in Figs 1 and 3, where the liquid flow is depicted by the arrows in Figs 1 and 3).
[AltContent: textbox (Device fitting)][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: textbox (Egress end)][AltContent: textbox (Ingress end)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Onizuka does not teach:
the inlet fitting wall disposed perpendicular to the flow of the liquid through the device fitting, the terminal wall end of the air inlet fitting defined by a terminal angled profile sloped between from about 45° to about 60° with respect to a pathway of air flow through the air inlet fitting, the terminal wall end with the terminal angled profile disposed at least about 2/3 across a diameter of the device fitting from the opening and terminating in spaced-apart relationship to the sidewall of the device fitting, and the terminal angled profile facing downstream of flow of the liquid; and
an air inlet hose coupled to the air inlet fitting, the air inlet hose configured to introduce air through the air inlet fitting into the device fitting.
Kenreck teaches an aerating and liquid agitating device (Figs 1 and 3), the device comprising:
a device fitting (4) having an ingress end (left end in Fig 1 on upstream side of second fluid flow), an egress end (right end in Fig 1 on downstream side of second fluid flow) and an opening (opening accommodating assembly 2 in Figs 1 and 3) between the ingress end and the egress end, the device fitting configured to accommodate flow of a liquid (second fluid flow) from the ingress end to the egress end, the device fitting having a sidewall (wall of pipe 4) forming a uniformly straight linear flow path for the liquid from the ingress end to the egress end (as shown in Figs 1 and 3); and
the inlet fitting wall (wall of pipe 8) disposed perpendicular (where Fig 3A shows the fitting perpendicular) to the flow of the liquid through the device fitting, the terminal wall end of the air inlet fitting defined by a terminal angled profile sloped of 45° with respect to a pathway of air flow through the air inlet fitting (¶107, as shown in Fig 3A), and the terminal angled profile facing downstream of flow of the liquid (as shown in Fig 3A) and terminating in spaced-apart relationship to the sidewall of the device fitting (as shown in Fig 3A).
Kenreck teaches where the air inlet fitting is well known in the art (¶105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air inlet fitting of Onizuke (4 in Figs 1 and 3) by incorporating the angled air inlet fitting of Kenreck (2 in Fig 3A) as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).

MPEP §2144.05 II A states that where a variable is known to affect a result, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air inlet fitting of Onizuke (4 in Figs 1 and 3) by incorporating a terminal wall end disposed at least 2/3 across a diameter of the device fitting from the opening in order to optimize (MPEP §2144.05 II A) the fluid flow (Kenreck ¶78).
The modification would have resulted in the inlet fitting wall disposed perpendicular to the flow of the liquid through the device fitting, the terminal wall end of the air inlet fitting defined by a terminal angled profile sloped between from about 45° to about 60° with respect to a pathway of air flow through the air inlet fitting, the terminal wall end with the terminal angled profile disposed at least about 2/3 across a diameter of the device fitting from the opening and terminating in spaced-apart relationship to the sidewall of the device fitting, and the terminal angled profile facing downstream of flow of the liquid.
Berg teaches air/water mixing (Fig 1) comprising an air inlet hose (66) coupled to the air inlet fitting (fitting to 34), the air inlet hose introducing air into the device fitting through the air inlet fitting in order to provide air (col 3 lines 28-53).

The modification would have resulted in an air inlet hose coupled to the air inlet fitting, the air inlet hose configured to introduce air through the air inlet fitting into the device fitting.

Regarding claim 8, Onizuka in view of Berg and Kenreck teaches all the limitations of claim 1. Onizuke teaches wherein the terminal angled profile of the air inlet fitting faces a downstream direction with respect to flow of the liquid through the device fitting (as shown in Figs 1 and 3).
Kenreck teaches wherein the terminal angled profile of the air inlet fitting faces a downstream direction with respect to flow of the liquid through the device fitting (as shown in Figs 1 and 3).


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Onizuka in view of Kenreck and Berg, as applied to claim 1 above, and further in view of “Piping and plumbing fitting” Wikipedia published 24 Jul. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Piping_and_plumbing_fitting&oldid=731310334> (hereafter Piping).


Onizuka does not teach a male threaded reducer disposed in fluid communication with the ingress end of the device fitting, the male threaded reducer configured for coupling with the liquid pump.
Piping teaches a male threaded reducer disposed in fluid communication with the ingress end of the device fitting, the male threaded reducer configured for coupling with the liquid pump (Common piping and plumbing fittings, Elbow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuka (Figs 1 and 3) by incorporating the male threaded reducer of Piping as a matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A). The modification would result in a male threaded reducer disposed in fluid communication with the ingress end of the device fitting, the male threaded reducer configured for coupling with the liquid pump.

Regarding claim 3, Onizuka in view of Berg, Piping, and Kenreck teaches all the limitations of claim 2. Onizuka further teaches a pump end (upstream of liquid 11 in Fig 1, 53 in Fig 15) and a tank end (end in tank 1).
Onizuka does not teach wherein the male threaded reducer has a pump end and a tank end, the pump end configured for coupling with the liquid pump and the tank end coupled to the ingress end of the device fitting.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuka (Fig 1) by incorporating the male threaded reducer of Piping as a matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A). The modification would result in wherein the male threaded reducer has a pump end and a tank end, the pump end configured for coupling with the liquid pump and the tank end coupled to the ingress end of the device fitting.

Regarding claim 4, Onizuka in view of Berg, Piping, and Kenreck teaches all the limitations of claim 3.
Onizuka does not teach reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting, the reduction in diameter from the tank end of the male threaded reducer to the ingress end of the device fitting increases flow pressure of the liquid from the male threaded reducer to the device fitting.
Piping teaches reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting, the reduction in diameter from the tank end of the male threaded reducer to the ingress end of the device fitting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuka (Fig 1) by incorporating the male threaded reducer of Piping as a matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A). The modification would result in reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting, the reduction in diameter from the tank end of the male threaded reducer to the ingress end of the device fitting increases flow pressure of the liquid from the male threaded reducer to the device fitting.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Onizuka in view of Berg and Kenreck, as applied to claim 1 above, and further in view of Poswik DE 42 06 715 published 16 Sep. 1993 as translated by EPO (hereafter Poswik).

Regarding claim 5, Onizuka in view of Berg and Kenreck teaches all the limitations of claim 1.
Onizuka does not teach a reduction in width or diameter from the ingress end to the egress end of the device fitting.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuka (Fig 1) by incorporating the reduction of Poswik (Fig 1) in order to accelerate flow and promote mixing (page 2).

Regarding claim 6, Onizuka in view of Berg and Kenreck teaches all the limitations of claim 5.
Onizuka does not teach wherein the reduction in width or diameter from the ingress end to the egress end of the device fitting comprises about a 10% - 40% reduction in width or diameter from the ingress end to the egress end of the device fitting.
Poswik teaches wherein the reduction in width or diameter from the ingress end to the egress end of the device fitting comprises a reduction in width or diameter from the ingress end to the egress end of the device fitting in order to accelerate flow and promote mixing (page 2).
MPEP §2144.05 II B states that where the prior art recognized the result of a variable, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduction on device fitting, such as to about a .


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Onizuka et al. US 6,896,851 (hereafter Onizuka) and further in view of Kenreck et al. US 2016/0263537 (hereafter Kenreck), Von Berg et al. US 5,403,522 (hereafter Berg), and “Piping and plumbing fitting” Wikipedia published 24 Jul. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Piping_and_plumbing_fitting&oldid=731310334> (hereafter Piping)

Regarding claim 9, Onizuka teaches an aerating and liquid agitating device (Figs 1 and 3), the device comprising:
a device fitting (labelled below in shaded region) defined by an ingress end (end receiving liquid 11 in Fig 1), an egress end (end disposed in tower 1 in Fig 1), and an opening (opening accommodating pipe 4) between the ingress end and the egress end, the device fitting having a sidewall (wall of pipe 3) forming a uniformly straight linear flow path for the liquid from the ingress end to the egress end (as shown in Figs 1 and 3);
an air inlet fitting (4) having an inlet fitting wall (wall of pipe 4) passing through the opening in the device fitting and having a terminal wall end (end of 4a in Figs 3) terminating inside the device fitting (col 7 lines 28-37), the inlet fitting wall having a straight linear shape to the terminal wall end (as shown in Figs 1 and 3), 
whereby the air inlet fitting in the device fitting creates a straight-in airline, so as to increase flow of the air into the device fitting (as shown in Figs 1 and 3 where the fitting is straight).
[AltContent: textbox (Device fitting)][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: textbox (Egress end)][AltContent: textbox (Ingress end)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Onizuka does not teach:
a male threaded reducer defined by a pump end and a tank end, the pump end being operable to couple to a liquid pump, whereby pumped liquid flows from the pumped end to the tank end;
the ingress end detachably coupled to the tank end of the male threaded reducer;
a reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting;
whereby the reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting increases flow pressure of the liquid from the male threaded reducer to the device fitting;
the inlet fitting wall disposed perpendicular to the flow of the liquid through the device fitting, the terminal wall end of the air inlet fitting defined by a terminal angled profile sloped between from about 45° to about 60° with respect to a pathway of air flow through the air inlet fitting and facing downstream of flow of the pumped liquid, the terminal wall end with the terminal angled profile disposed at least about 2/3 across a diameter of the device fitting from the opening and terminating in spaced-apart relationship to the sidewall of the device fitting;
an air inlet hose coupled to the air inlet fitting, the air inlet hose introducing air into the device fitting through the air inlet fitting; and
whereby injection of the air through the air inlet hose and the air inlet fitting into the device fitting increases due to vacuum pressure induced at the air inlet fitting.
Piping teaches a male threaded reducer defined by a pump end and a tank end, the pump end being operable to couple to a liquid pump, whereby pumped liquid flows from the pumped end to the tank end; the ingress end detachably coupled to the tank end of the male threaded reducer; a reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting (Common piping and plumbing fittings, Elbow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuka (Fig 1) by incorporating the male threaded reducer of Piping as a matter of combining prior art 
Whereby the reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting increases flow pressure of the liquid from the male threaded reducer to the device fitting is a method of using the device, where the prior art device is fully capable of performing the function (see MPEP 2114, 2115, 2173.05(g));
Berg teaches air/water mixing (Fig 1) comprising an air inlet hose (66) coupled to the air inlet fitting (fitting to 34), the air inlet hose introducing air into the device fitting through the air inlet fitting in order to provide air (col 3 lines 28-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuka (Fig 1) by incorporating the air inlet hose of Berg (66) in order to provide air (col 3 lines 28-53).
The modification would have resulted in an air inlet hose coupled to the air inlet fitting, the air inlet hose introducing air into the device fitting through the air inlet fitting.
Kenreck teaches an aerating and liquid agitating device (Figs 1 and 3), the device comprising:
a device fitting (4) having an ingress end (left end in Fig 1 on upstream side of second fluid flow), an egress end (right end in Fig 1 on downstream side of 
the inlet fitting wall (wall of pipe 8) disposed perpendicular (where Fig 3A shows the fitting perpendicular) to the flow of the liquid through the device fitting, the terminal wall end of the air inlet fitting defined by a terminal angled profile sloped of 45° with respect to a pathway of air flow through the air inlet fitting (¶107, as shown in Fig 3A), and the terminal angled profile facing downstream of flow of the liquid (as shown in Fig 3A) and terminating in spaced-apart relationship to the sidewall of the device fitting (as shown in Fig 3A).
Kenreck teaches where the air inlet fitting is well known in the art (¶105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air inlet fitting of Onizuke (4 in Figs 1 and 3) by incorporating the angled air inlet fitting of Kenreck (2 in Fig 3A) as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).
Kenreck teaches where distance that the terminal wall end with the terminal angled profile is disposed across a diameter of the device fitting from the opening affects the fluid flow (¶78).

The modification would have resulted in the inlet fitting wall disposed perpendicular to the flow of the liquid through the device fitting, the terminal wall end of the air inlet fitting defined by a terminal angled profile sloped between from about 45° to about 60° with respect to a pathway of air flow through the air inlet fitting, the terminal wall end with the terminal angled profile disposed at least about 2/3 across a diameter of the device fitting from the opening and terminating in spaced-apart relationship to the sidewall of the device fitting, and the terminal angled profile facing downstream of flow of the liquid.
The modifications would have resulted in whereby injection of the air through the air inlet hose and the air inlet fitting into the device fitting increases due to vacuum pressure induced at the air inlet fitting because the liquid flow in pipe 3 would create a vacuum at the outlet of the air fitting.

Regarding claim 10, Onizuka in view of Kenreck, Berg, and Piping. Onizuka further teaches wherein the device fitting is a one-piece unit (as shown in Figs 1 and 3).


Regarding claim 11, Onizuka in view of Kenreck, Berg, and Piping teaches all the limitations of claim 9.
Onizuka does not teach wherein a width or diameter of the male threaded reducer is about 1.5''.
MPEP §2144.04 IV A states that mere changed in size do not patentably distinguish the claimed invention from the prior art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width or diameter of the male threaded reducer, such as to about 1.5'', as a matter of obvious change in size (MPEP §2144.04 IV A).

Regarding claim 12, Onizuka in view of Kenreck, Berg, and Piping teaches all the limitations of claim 9. 
Onizuka does not teach wherein the air inlet hose is a food grade hose.
Berg teaches where the air inlet hose is a PVC hose (col 3 lines 54-61, where PVC is food grade).
MPEP §2144.07 states that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuka (Fig 1) by incorporating a food grade .


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Onizuka in view of Berg, Piping, and Kenreck, as applied to claim 9 above, and further in view of Poswik DE 42 06 715 published 16 Sep. 1993 as translated by EPO (hereafter Poswik).

Regarding claim 13, Onizuka in view of Berg and Kenreck teaches all the limitations of claim 9.
Onizuka does not teach a reduction in width or diameter from the ingress end to the egress end of the device fitting.
Poswik teaches a water/air mixing device (Fig 1) comprising a reduction in width or diameter from the ingress end to the egress end of the device fitting in order to accelerate flow and promote mixing (page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuka (Fig 1) by incorporating the reduction of Poswik (Fig 1) in order to accelerate flow and promote mixing (page 2).

Regarding claim 14, Onizuka in view of Kenreck, Berg, Poswik, and Piping teaches all the limitations of claim 13. 

MPEP §2144.05 II B states that where the prior art recognized the result of a variable, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduction on device fitting, such as to about a 10% to 40% reduction in width or diameter from the ingress end to the egress end of the device fitting, in order to optimize flow acceleration and mixing (Poswik page 2).

Regarding claim 15, Onizuka in view of Kenreck, Berg, Poswik, and Piping teaches all the limitations of claim 14. 
Onizuka does not teach wherein the reduction in width or diameter from the ingress end to the egress end of the device fitting comprises about a 20% reduction in width or diameter from the ingress end to the egress end of the device fitting.
MPEP §2144.05 II B states that where the prior art recognized the result of a variable, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduction on device fitting, such as to wherein the reduction in width or diameter from the ingress end to the egress end of the device fitting comprises about a 20% reduction in width or diameter from the ingress end to the .


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Onizuka et al. US 6,896,851 (hereafter Onizuka) and further in view of Poswik DE 42 06 715 published 16 Sep. 1993 as translated by EPO (hereafter Poswik), Von Berg et al. US 5,403,522 (hereafter Berg), “Piping and plumbing fitting” Wikipedia published 24 Jul. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Piping_and_plumbing_fitting&oldid=731310334> (hereafter Piping), Cummings et al. US 4,428,893 (hereafter Cummings), and Kenreck et al. US 2016/0263537 (hereafter Kenreck).

Regarding claim 17, Onizuka teaches an aerating and liquid agitating device (Figs 1 and 3), the device comprising:
a device fitting (labelled below in shaded region) defined by an ingress end (end receiving liquid 11 in Fig 1), an egress end (end disposed in tower 1 in Fig 1), and an opening (opening accommodating pipe 4) between the ingress end and the egress end, the device fitting having a sidewall (wall of pipe 3) forming a uniformly straight linear flow path for the liquid from the ingress end to the egress end (as shown in Figs 1 and 3);
an air inlet fitting (4) having an inlet fitting wall (wall of pipe 4) passing through the opening in the device fitting and a terminal wall end (end of 4a in Figs 3) 
whereby the air inlet fitting in the device fitting creates a straight-in airline, so as to increase flow of the air into the device fitting (as shown in Figs 1 and 3 where the fitting is straight).
Onizuka does not teach:
a male threaded reducer defined by a pump end and a tank end, the pump end being operable to couple to a liquid pump, whereby pumped liquid flows from the pumped end to the tank end;
the ingress end detachably coupled to the tank end of the male threaded reducer;
about a 10% to 40% reduction in width or diameter from the ingress end to the egress end of the device fitting;
a reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting;
whereby the reduction in width or diameter from the ingress end to the egress end of the device fitting and the reduction in diameter from the tank end of the male threaded reducer to the ingress end of the device fitting increases flow pressure of the liquid from the male threaded reducer to the device fitting;
the terminal wall end of the air inlet fitting defined by a terminal angled profile sloped between from about 45° to about 60° with respect to a pathway of air flow through the air inlet fitting and facing downstream of the flow of the pumped liquid, the terminal wall end with the terminal angled profile disposed at least about 2/3 across a diameter of the device fitting from the opening and terminating in spaced-apart relationship to the sidewall of the device fitting;
an air inlet hose coupled to the air inlet fitting, the air inlet hose introducing air into the device fitting through the air inlet fitting;
whereby injection of the air through the air inlet hose and the air inlet fitting into the device fitting increases due to vacuum pressure induced at the air inlet fitting;
at least one stabilizing arm engaged with the device fitting.
Poswik teaches a water/air mixing device (Fig 1) comprising a reduction in width or diameter from the ingress end to the egress end of the device fitting in order to accelerate flow and promote mixing (page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuka (Fig 1) by incorporating the reduction of Poswik (Fig 1) in order to accelerate flow and promote mixing (page 2).
Berg teaches air/water mixing (Fig 1) comprising a fitting (30) defined by a pump end (end of 12) and a tank end (end of 32), the pump end being operable to couple to a liquid pump (12), whereby pumped liquid flows form the pumped end to the tank end in order to pump fluid (col 2).

Piping teaches a male threaded reducer the ingress end detachably coupled to the tank end of the male threaded reducer a reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting (Common piping and plumbing fittings, Elbow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poswik (Fig 1) by incorporating the male threaded reducer of Piping as a matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A). The modification would result in a male threaded reducer the ingress end detachably coupled to the tank end of the male threaded reducer.
MPEP §2144.05 II B states that where the prior art recognized the result of a variable, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduction on device fitting, such as to about a 10% to 40% reduction in width or diameter from the ingress end to the egress end of the device fitting, in order to optimize flow acceleration and mixing (Poswik page 2).
Whereby the reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting increases flow pressure of the liquid from the male threaded reducer to the device fitting is a method of using the 
Berg teaches air/water mixing (Fig 1) comprising an air inlet hose (66) coupled to the air inlet fitting (fitting to 34), the air inlet hose introducing air into the device fitting through the air inlet fitting in order to provide air (col 3 lines 28-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuka (Fig 1) by incorporating the air inlet hose of Berg (66) in order to provide air (col 3 lines 28-53).
The modification would have resulted in an air inlet hose coupled to the air inlet fitting, the air inlet hose introducing air into the device fitting through the air inlet fitting.
Cummings teaches a device fitting comprising at least one stabilizing arm (14) engaged with the device fitting in order to secure the fitting (col 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device fitting of Poswik (Fig 1) by incorporating the at least one stabilizing arm of Cummings (14) in order to secure the fitting (col 2). 
Kenreck teaches an aerating and liquid agitating device (Figs 1 and 3), the device comprising:
a device fitting (4) having an ingress end (left end in Fig 1 on upstream side of second fluid flow), an egress end (right end in Fig 1 on downstream side of second fluid flow) and an opening (opening accommodating assembly 2 in Figs 1 and 3) between the ingress end and the egress end, the device fitting configured 
the inlet fitting wall (wall of pipe 8) disposed perpendicular (where Fig 3A shows the fitting perpendicular) to the flow of the liquid through the device fitting, the terminal wall end of the air inlet fitting defined by a terminal angled profile sloped of 45° with respect to a pathway of air flow through the air inlet fitting (¶107, as shown in Fig 3A), and the terminal angled profile facing downstream of flow of the liquid (as shown in Fig 3A) and terminating in spaced-apart relationship to the sidewall of the device fitting (as shown in Fig 3A).
Kenreck teaches where the air inlet fitting is well known in the art (¶105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air inlet fitting of Onizuke (4 in Figs 1 and 3) by incorporating the angled air inlet fitting of Kenreck (2 in Fig 3A) as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).
Kenreck teaches where distance that the terminal wall end with the terminal angled profile is disposed across a diameter of the device fitting from the opening affects the fluid flow (¶78).
MPEP §2144.05 II A states that where a variable is known to affect a result, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
The modification would have resulted in the inlet fitting wall disposed perpendicular to the flow of the liquid through the device fitting, the terminal wall end of the air inlet fitting defined by a terminal angled profile sloped between from about 45° to about 60° with respect to a pathway of air flow through the air inlet fitting, the terminal wall end with the terminal angled profile disposed at least about 2/3 across a diameter of the device fitting from the opening and terminating in spaced-apart relationship to the sidewall of the device fitting, and the terminal angled profile facing downstream of flow of the liquid.
The modifications would have resulted in whereby injection of the air through the air inlet hose and the air inlet fitting into the device fitting increases due to vacuum pressure induced at the air inlet fitting because the liquid flow in pipe 3 would create a vacuum at the outlet of the air fitting.

Regarding claim 18, Onizuka in view of Poswik, Berg, Piping, Cummings, and Kenreck, teaches all the limitations of claim 17. 
Onizuka does not teach wherein the reduction in width or diameter from the ingress end to the egress end of the device fitting comprises about a 20% reduction in width or diameter from the ingress end to the egress end of the device fitting.
MPEP §2144.05 II B states that where the prior art recognized the result of a variable, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduction on device fitting, such as to wherein the reduction in width or diameter from the ingress end to the egress end of the device fitting comprises about a 20% reduction in width or diameter from the ingress end to the egress end of the device fitting, in order to optimize flow acceleration and mixing (Poswik page 2).

Regarding claim 19, Onizuka in view of Poswik, Berg, Piping, Cummings, and Kenreck, teaches all the limitations of claim 17. 
Onizuka does not teach wherein a width or diameter of the male threaded reducer is about 1.5''.


Regarding claim 20, Onizuka in view of Poswik, Berg, Piping, Cummings, and Kenreck, teaches all the limitations of claim 17. 
Onizuka does not teach wherein the air inlet hose is a food grade hose.
Berg teaches where the air inlet hose is a PVC hose (col 3 lines 54-61, where PVC is food grade).
MPEP §2144.07 states that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuka (Fig 1) by incorporating a food grade PVC material of the air inlet hose of Berg (col 3 lines 54-61) as a material known for its suitability (MPEP §2144.07).


Response to Arguments
The following is a response to Applicant’s arguments filed 30 Apr. 2021:


Examiner agrees and the rejections are withdrawn. Upon further search and/or consideration the claims are unpatentable in view of Onizuka and Kenreck.

Applicant argues that claim 1 is not taught by Onizuka and Kenreck in that Onizuka teaches away from the limitation “the terminal wall end with the terminal angled profile disposed at least about 2/3 across a diameter of the device fitting from the opening and terminating in spaced-apart relationship to the sidewall of the device fitting”.
Examiner disagrees. While Onizuka teaches the terminal wall end reaching the further side of the pipe 3, Applicant has not provided evidence that Onizuka teaches away from the terminal wall end not reaching the further side of the pipe. A positive teaching of an embodiment (i.e. the terminal wall end reaching the further side of the pipe) does not teach away any modification of the apparatus.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776